Case 1:08-cr-00004-SEB-KPF Document 110 Filed 12/04/20 Page 1 of 1 PageID #: 2463
                                    1:08-CR-4-SEB-KPF


                                                                       FILED
                                                                      12/04/2020
                                                                U.S. DISTRICT COURT
                                                              SOUTHERN DISTRICT OF INDIANA
                                                                 Roger A.G. Sharpe, Clerk
